DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.
Applicant’s election without traverse of Group I in the reply filed on August 10, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract uses the phrase “Provided is”, which can be implied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6 and 11-14 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 3, 6 and 11-14, claims 3, 6 and 11-14 each recites the limitation "the steel sheet".  It is unclear if this is the entirety of “the galvanized steel sheet” or “the base steel sheet”.  As such, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., (JP 2013/117043 A, herein referring to the Google Patents machine translation printed on December 06, 2022).  A copy of the translation is provided herewith by the examiner.  The original foreign patent is of reference in the IDS dated June 23, 2021.

Regarding claims 1 and 2, Okada teaches galvanized steel strip with a galvanized layer on the steel sheet surface (Pg. 3 [4]; galvanized layer is a zinc-based plating layer and the steel sheet is the base steel sheet), where a ratio of the steel concentration at a depth of 10 microns from the steel surface for the concentration near the surface (Cs) to a bulk concentration (Cb) of Cs/Cb is most preferably 0.75 or less (Pg. 4 [14]-[15]).  The surface layer as defined by the claim is a region “up to a depth“ of 35 microns from the surface of the base steel sheet”, this broadly includes the concentration at a depth of 10 microns from the steel surface (Pg. 4 [14]) as taught by Okada.  This calculates to a decarburization ratio using Equation 1 of claim 1, of most preferably of 25% or more.  This decarburization ratio overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Okada, including those proportions satisfying the presently claimed decarburization ratio requirement (MPEP 2144.05 I).

Regarding claim 3, Okada teaches each claim limitation of claims 1 and 2, as discussed above, and further teaches the galvanized steel strip has a tensile strength of 590 MPa or more (Pg. 5 [9]). This tensile strength overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Okada, including those proportions satisfying the presently claimed tensile strength requirement (MPEP 2144.05 I).

Regarding claim 4, Okada teaches each claim limitation of claims 1-3, as discussed above, and further teaches the galvanized steel strip has a plating adhesion of galvanized layer of more preferably 6-100 g/m2 (Pg. 5 [2]-[3]; galvanized layer is a zinc-based plating layer). This coating amount overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Okada, including those proportions satisfying the presently claimed coating amount requirement (MPEP 2144.05 I).

Regarding claim 5, Okada teaches each claim limitation of claims 1-4, as discussed above including the galvanized layer (Pg. 7 [4]; zinc based plating layer) undergoes an alloying treatment to form a galvannealed layer (Pg. 7 [3]-[7]) and the alloying treatment is 470-650 ⁰C for 5-180 seconds (Pg. 7 [6]-[7]).  Okada does not specifically teach this layer has a degree of alloying of 8-13 weight%.  
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional as described below in claim 6, and decarburization ratio as discussed above) treated in a substantially identical manner as applicants to have substantially identical properties (including the degree of alloying).  Applicant teaches galvannealing from 480-560 ⁰C for 1-5 seconds to ensure sufficient alloying without excessive alloying ([0045]-[0047]).  Okada teaches processing ranges (previous paragraph) that overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given substantially identical materials and alloying parameters, (as discussed above), one of ordinary skill in the art before the effective filing date of the invention would have expected the galvanized steel of Okada to have substantially identical properties to that of applicant; including this layer has a degree of alloying of 8-13 weight%, meeting applicant’s claimed requirements.
The examiner has provided a basis in technical reasoning that the processing and compositions are substantially identical in support of the determination that the inherent characteristic of the layer has a degree of alloying of 8-13 weight% necessarily flows from the teachings of Yi (MPEP 2112 IV).
As Okada teaches a substantially identical galvanized steel, produced by a substantially identical process as that which applicant claims and discloses in their specification as producing the layer has a degree of alloying of 8-13 weight%, one of ordinary skill in the art, before the effective filing date of the invention, would expect the galvanized steel of Okada to possess galvanized steel, absent an objective showing (MPEP 2112).  The PTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of the claimed product, whether the rejection is based on inherency under 35 U.S.C. 102 or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same (MPEP 2112 V). 

Regarding claims 6 and 11-14, Okada teaches each claim limitation of claims 1-5, as discussed above, and further teaches the steel sheet in mass% of C: 0.02-0.30%, Si: 0.05-2.0%, Mn: 0.5-3.0%, sol. Al: 0.001-2.0%, N: ≤0.015%, and optional Cr: ≤ 1.0%, Mo: ≤ 1.0%, B: ≤0.01%, Nb: ≤ 0.1%, Ti: ≤ 0.2%, V: ≤ 0.5%, Bi: ≤ 0.1% (Pg. 3 [4]-[5]; galvanized layer is a zinc-based plating layer). The composition overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Okada, including those proportions satisfying the presently claimed composition requirement (MPEP 2144.05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784